DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Applicant’s amendments to the claims filed 7/1/21 positively recite the flexible tubing as part of the claimed invention and the previous interpretation of the claims is no longer valid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 18-21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beulay et al. US 2010/0206785 in view of Weissenbach et al. US 2012/0160342 and Gray US 2004/0168978.

	Claims 1, 18, 20 and 21, Beulay teaches a CFF/TFF system comprising: a cabinet (2, 3) having sides that define a cabinet interior and a cabinet exterior, the cabinet including: a flexible tubing (paragraph 15), a plurality of valves (55, 78, 82, 54, 44) through which the flexible tubing passes, such that respective portions of the respective valves of the plurality of valves through which the flexible tubing passes are positioned on the cabinet exterior on an external side, wherein respective portions of respective valves and the flexible tubing is uncovered and exposed to an exterior, a plurality of pumps (25, 64) through which the flexible tubing passes, such that the portion of the pump through which the flexible tubing is connected is positioned on the cabinet exterior, and a plurality of sensor connectors (53, 66, 83) connected to the flexible tubing and including a sensor connected to each of the sensor connectors, the portion of the sensor to which the flexible tubing is connected is positioned on the cabinet exterior, the flexible tubing forming a fluid circuitry including a reservoir (43), and a TFF filtration module (58) through which a fluid stream of a solution may be conducted through the system, the fluid circuitry comprising: a feed conduit (50) providing fluid communication between an outlet of the reservoir and a feed inlet of the TFF filtration module, a retentate conduit (51) to provide fluid communication between a retentate outlet of the TFF filtration module and an inlet of the reservoir, a permeate conduit (77, 81) to provide fluid communication with a permeate outlet of the TFF filtration module, the TFF filtration module comprises a membrane having a pore size (fig. 1-8, paragraph 2, 6, 15, 42, 67, 70, 162, 189-190). Beulay teaches a control panel (230) but does not teach an electronic data processing network, pinch valves, a re-circulation loop conduit or the pore size of the TFF filtration module.
Applicant states as prior art, “The most commonly used CFF/TFF membrane processes are microfiltration and ultrafiltration.” (paragraph 7). Applicant goes on to state that microfiltration membranes have a pore size such that a component of interest (a protein) will pass through the membrane (paragraph 27). Beulay teaches the system is for, “…purifying a biopharmaceutical liquid in order to obtain products such as monoclonal antibodies, vaccines or recombinant proteins.” (paragraph 2). Thus, one of ordinary skill in the art would readily recognize that an appropriate TFF membrane for use in the system of Beulay would be a microfiltration membrane in view of applicant’s admission of prior art and the express purposes of Beulay.
Weissenbach teaches an automated CFF/TFF system comprising: a cabinet (2) having sides that define a cabinet interior and a cabinet exterior, the cabinet including: a flexible tubing (13), a plurality of pinch valves (125a-125n) through which the flexible tubing passes, such that respective portions of the respective valves of the plurality of valves through which the flexible tubing (13) passes are positioned on the cabinet exterior on an external side (5), a plurality of pumps (403, 404) through which the flexible tubing passes, such that the portion of the pump through which the flexible tubing is connected is positioned on the cabinet exterior, and a plurality of sensor connectors (126a-126d) connected to the flexible tubing and including a sensor connected to each of the sensor connectors, the portion of the sensor to which the flexible tubing is connected is positioned on the cabinet exterior, an electronic data processing network (14) at least partially positioned in the cabinet interior, the electronic data processing network connected to a capable of receiving, transmitting, processing and recording data associated with the pumps, the pinch valves and the sensor and determining the performance of the filtration module, the flexible tubing forming a fluid circuitry including a reservoir (400), and a TFF filtration module (401) through which a fluid stream of a solution may be conducted through the system, the fluid circuitry comprising: a feed conduit (13b) providing fluid communication between an outlet of the reservoir and a feed inlet of the TFF filtration module, a retentate conduit (13c) to provide fluid communication between a retentate outlet of the TFF filtration module and an inlet of the reservoir, a permeate conduit (13i, 13j) to provide fluid communication with a permeate outlet of the TFF filtration module, the TFF filtration module comprises a membrane having a pore size (fig. 1-8, paragraph 1, 64, 73). The use of pinch valves is merely a recitation of the use of a known type of valve in the art for use with flexible conduits, such as disclosed by Weissenbach as well as Beulay. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). As disclosed in Weissenbach, the pinch valves have internal components which are covered and not exposed to an exterior of the valve (see fig. 4-5). Therefore, the use of a pinch valve will inherently provide for some portions of the pinch valve that are covered and not exposed. Even if a portion of the pinch valve being covered is not inherent, covering a portion of the valve is merely a recitation of a relative position of the valve such that a portion is covered and a portion is uncovered. Covering a portion of the valve would not modify the operation of the valve in any way nor has applicant provided any evidence or explanation as to any advantage or unexpected result of covering a portion of the valve. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). Covering a portion of the valves would not modify the operation of the valve and therefore does not make a patentable distinction over the prior art.
Weissenbach teaches a control panel (14) and a verification and command unit (127), which would correspond to the recited electronic data processing network. Weissenbach does not teach the specifically stated functions of that control network. The recited capabilities of receiving, transmitting, processing and recording data associated with the various pumps, valves and sensors are all very common capabilities of control unit and would have been obvious and well within the normal capabilities of one of ordinary skill in the art to provide in a control unit in order for that control unit to adequately verify and control the given system. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Gray teaches an automated TFF (RO) system comprising: a plurality of valves, a plurality of pumps and a plurality of sensors, and an electronic processing network connected to and capable of receiving, transmitting, processing and recording data associated with the pumps, valves and sensors, and a fluid circuitry including a source (11) a TFF (RO) filtration module (15), the fluid circuitry comprising: a feed conduit (14) providing fluid communication between the source and a feed inlet of the filtration module, a retentate conduit (17) to provide fluid communication between a retentate outlet of the filtration module and an inlet (47) of the feed conduit, a permeate conduit (18) to provide fluid communication with a permeate outlet of the filtration module and a re-circulation loop conduit (containing 52, 53) to provide fluid communication between the permeate conduit and the retentate conduit (fig. 6, 7). 
	Beulay teaches the system comprising buffer, cleaning and rinsing liquids (fig. 1) for use within the system. It would have been obvious to one of ordinary skill in the art to provide the re-circulation loop of Gray in the system of Beulay because it allows any substances passing through the membrane of the filtration module to be recycled and removed and it allows a cleaning mixture to circulate through the system during a cleaning phase (paragraph 95-97).
	The recitation of the electronic data processing network being configured to control the system to cause automated recirculation of a system treatment solution comprising a buffer through the recirculation loop of the fluid circuitry is a recitation of a process which does not provide any further structural limitations to the apparatus. Additionally, Beulay and Weissenbach teach running a buffer through the system and the control system of Gray is configured to run a cleaning solution through the recirculation loop. Thus, providing the recirculation loop of Gray in the system of Beulay as well as the disclosed controlling of the recirculation loop taught by Gray will inherently provide for a buffer solution to be run through the recirculation loop in the same way a cleaning solution would run through the recirculation loop. The recitation of recirculating a system treatment solution until the system treatment solution is drained is a recitation of a process and does not provide any further structural limitations to the apparatus.
	Claims 2-4 recite intended uses of the system and do not provide any further structural limitations to the system. The system of Beulay in view of Weissenbach is capable of performing all of the recited functions.
	Claim 5, Beulay teaches multiple other reservoirs (20, 30, 31, 32) with outlets in fluid communication with the reservoir (fig. 1).
	Claim 6, Beulay further teaches a peristaltic pump (paragraph 17).
	Claim 7, Beulay teaches the use of pumps but does not specifically teach a piston pump. Piston pumps are well known functional equivalents known in the art and would have been an obvious choice of pump to one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The recitation of the pump being a single use is a recitation of intended use and does not provide any further structural limitation as any pump may be used only once.
	Claim 19, Beulay teaches the use of pumps but does not specifically teach a piston pump. Piston pumps are well known functional equivalents known in the art and would have been an obvious choice of pump to one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 26, Beulay teaches flexible tubing but does not teach the material of the tubing. Weissenbach further teaches the flexible tubing comprising polyethylene, a copolymer of ethylene and EVA which is a thermoplastic elastomer (paragraph 158). The additionally recited materials are all well-known flexible tubing materials in the art and would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive.
Applicant’s arguments are addressed in the body of the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778